Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. A battery fault detection system comprising: a battery providing a battery voltage signal; and a detection circuit comprising: a steep drop detector circuit constructed and arranged to detect a first occurrence of a steep voltage drop of the battery voltage signal and establish a time window, detection of the steep voltage drop defining a first condition, a slope measurer circuit constructed and arranged to measure positive slope values of the battery voltage signal, and 
a slope comparator circuit constructed and arranged to compare a measured positive slope value from the slope measurer circuit with a reference voltage and if the measured positive slope value is greater than the reference voltage, the comparison results in a logical high, defining a second condition, and if the measured positive slope value is less than the reference voltage the comparison results in a logical low, 
wherein the detection circuit is constructed and arranged to set its output to logical high only upon the occurrence of both the first condition: the sudden drop in battery voltage and the second condition: the slope output value being greater than the reference voltage during the time window, which indicates a properly working battery, and if both the first and second conditions do not occur, the detection circuit is constructed and arranged provide a logical low output, which indicates a faulty battery.  
7. A method of detecting a state of health of a battery, the method comprising the steps of: 
detecting, in a first circuit, a first occurrence of a steep voltage drop of a battery voltage signal and establishing a time window, the steep voltage drop detection defining a first condition, 
measuring, in a second circuit, positive slope values of the battery voltage signal, comparing, in a third circuit, a measured positive slope value with a reference voltage and defining a second condition if the measured positive slope value is greater than the reference voltage, 
establishing a healthy battery state only upon the occurrence of both the first condition: the sudden drop in battery voltage and the second condition: the slope output value being greater than the reference voltage during the time window, and establishing a faulty battery state if both the first and second conditions do not occur.

Prior art including references cited on the Information Disclosure Statement received October 2, 2019 such as Pisu (US 2014/0115858) and Zhang US Patent 8,111,037, and references listed on the Current Notice of References cited including Alleva et al., WO 2020/003070 A1 and Zhang, X, et. al., WO 2009/158224 A2 which all disclose systems and methods of detected faulty batteries by use of voltage and/or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        April 16, 2021